In the
United States Court of Appeals
For the Seventh Circuit

No. 00-3128

Vervia D. Logan,

Plaintiff-Appellant,

v.

Kautex Textron North America,

Defendant-Appellee.

Appeal from the United States District Court
for the Northern District of Indiana, Fort Wayne Division.
No. 1:99 CV 269--William C. Lee, Chief Judge.

Argued February 23, 2001--Decided July 30, 2001



  Before Flaum, Chief Judge, and Ripple and
Williams, Circuit Judges.

  Williams, Circuit Judge. Vervia Logan
filed this suit against Kautex Textron
North America claiming that she was
discharged because of her race and in
retaliation for complaining of co-worker
harassment, and subject to a racially
hostile work environment in violation of
Title VII, 42 U.S.C. sec. 2000e et seq.
and 42 U.S.C. sec. 1981./1 The district
court granted summary judgment in favor
of Kautex on all three claims, and Logan
appeals. Because Logan has failed to
create a genuine issue of material fact
as to whether she was discharged because
of her race or in retaliation for
complaining of statements made by a co-
worker, we affirm.


I.   FACTS

  Drawing all inferences in the light most
favorable to Logan, which is our standard
of review on a grant of summary judgment,
see Essex v. United Parcel Serv., Inc.,
111 F.3d 1304, 1308 (7th Cir. 1997), the
facts are as follows. Logan, an African
American female, was employed by Kautex
for a little over one month. During this
probationary period, a Caucasian male co-
worker made two racial comments and one
that threatened Logan’s job security.
Once, while on the production line at
work, Jeff Finley stated that interracial
relationships were disgusting. Ellie
Justice, the Team Leader, told him to
shut up and he did so. On another
occasion, while driving through a rural
area with Logan, Finley stated that
blacks did not want to be caught in that
area of town because they could get
lynched. The next morning, Finley told
Logan that if she wanted to keep her job,
she better get along with him. The
parties dispute whether Logan complained
to management about Finley’s statements.

  Pursuant to company policy, Logan’s six
co-workers, including Finley, completed
evaluations to help Kautex determine if
Logan should be hired as a "permanent"
employee. Four of the six recommended
that the company not hire Logan on the
grounds that Logan either had a bad
attitude or was not a team player. Of the
two co-workers who recommended that
Kautex hire Logan, one stated that she
did not work with Logan regularly and the
other recommended hiring Logan if Logan
could control her attitude. Based on
these evaluations, Kautex decided not to
extend Logan an offer for full-time
employment and discharged her. Logan’s
criminal probation officer asserts that
she called Kautex after Logan was
discharged and was told by the Human
Resources Manager that Logan was
terminated for absenteeism.

II.    ANALYSIS

  Logan, conceding that she agreed below
that she did not have direct evidence of
discriminatory animus, argues on appeal
that the district court erred in
requiring her to proceed under the
indirect method of proof set forth in Mc
Donnell Douglas Corp. v. Green, 411 U.S.
792 (1973)./2 We will analyze her
claims under both the direct and indirect
methods because the pertinent question is
not whether a plaintiff has direct
(including circumstantial) or indirect
proof of discrimination, but whether
Logan has presented sufficient evidence
that Kautex’s decision to discharge her
was motivated by an impermissible
purpose. See Sattar v. Motorola, Inc.,
138 F.3d 1164, 1169 (7th Cir. 1998).


  A.    Discharge-Direct Method
  Under the direct method, because Logan
has conceded that she does not have
direct evidence of discrimination (an
acknowledgment of discriminatory intent
by Kautex), Logan must offer
circumstantial evidence sufficient to
provide a basis for drawing an inference
of intentional discrimination. See Troupe
v. May Dep’t Stores Co., 20 F.3d 734, 736
(7th Cir. 1994). That is, we must be able
to infer from the evidence that Logan was
discharged because of her race or in
retaliation for complaining of racial
harassment.

  The three incidents that Logan points to
are not enough to satisfy her burden. The
first comment by Finley demeaning
interracial dating was not even directed
at Logan, but was made during a
conversation among all the individuals on
the assembly line. In fact, when Finley
was told to shut up, he did so.
Statements "made in the context of random
office banter . . . do not constitute
evidence of intent to fire for an
impermissible reason." Robin v. Espo
Eng’g Corp., 200 F.3d 1081, 1089 (7th
Cir. 2000). The second comment by Finley,
that blacks could get lynched in a
particular part of town, although we have
no doubt it made Logan uncomfortable, was
in no way causally related to the
decisionmaking process, and therefore,
does not support a finding that she was
discharged because of her race. Id. The
third comment that, Logan better get
along with him if she wanted to keep her
job, has no racial overtones but is
pertinent because Finley actually
participated in the vote as to whether to
retain Logan. If Finley was the sole
decisionmaker, Kautex would have a
problem. However, five other people voted
and all of them either mentioned Logan’s
attitude or problem with being a team
player, and three of those five
specifically recommended that Kautex not
hire her. Logan has failed to present any
evidence that Finley’s vote counted more
than the others, that he controlled the
actions of the other co-workers, or that
the other co-workers even knew that Logan
had complained to management about
Finley’s comments. Logan argues that
Justice’s vote (another co-worker) is
also suspect because Logan complained to
Justice. But, again, there is no proof
that Justice infected the process, and
most importantly, Justice actually
recommended that Kautex hire Logan.
Because Logan has failed to create an
inference that she was discharged because
of her race or in retaliation for
complaining, Logan has not satisfied her
burden under the direct method of proof.


  B.    Discharge-Indirect Method

   1.    Race discrimination

  In order to establish a prima facie case
of intentional discrimination under the
indirect method, Logan must demonstrate
that: 1) she was within a protected
class; 2) she was performing to the
employer’s legitimate expectations; 3)
she suffered an adverse employment action
(discharge); and 4) Kautex treated
similarly situated employees of a
different race more favorably. See Oates
v. Discovery Zone, 116 F.3d 1161, 1171
(7th Cir. 1997). We agree with the
district court that Logan failed to
establish a triable issue as to the
fourth element--whether Kautex treated
similarly situated persons not in the
protected class more favorably. (Without
deciding, we also cast doubt on whether
Logan could satisfy the second element--
that she was meeting her employer’s
legitimate expectations--because being a
team player was one of Kautex’s
expectations).
  The undisputed evidence shows that
during the relevant time period Kautex
discharged eight white probationary
employees who were "voted out" by their
co-workers. Three of the eight were hired
immediately prior to or after Logan’s
termination, and were voted out within a
month of their hire dates, just like
Logan. Because we have found that Logan
cannot make out a prima facie case, we
need not proceed further under the
McDonnell Douglas burden-shifting method.
See Hoffmann v. Primedia Special Interest
Publ’ns, 217 F.3d 522, 525 (7th Cir.
2000).


   2.    Retaliation

  To establish a prima facie case of
retaliation, Logan must prove that: 1)
she engaged in statutorily protected
expression, 2) she suffered an adverse
employment decision, and 3) there is a
causal link between the two. See Oates,
116 F.3d at 1172. In some instances, the
fact that a plaintiff was fired two
weeks after her complaints to management
can be a short enough time to establish
the necessary causal link. See McClendon
v. Indiana Sugars, Inc., 108 F.3d 789,
796-97 (7th Cir. 1997) (collecting
cases). However, Logan’s counsel conceded
at oral argument that we cannot make much
of the timing because there was no
evidence that Kautex ever ordered a vote
at any time other than within 30 days of
an employee’s start date. If that is so,
the fact that the vote was taken shortly
after Logan’s complaints does not raise a
presumption that it was in response to
her complaints. Nevertheless, because the
summary judgment standard requires us to
draw all inferences in favor of Logan,
and there was such a short time, we will
assume without finding that Logan has
established a prima facie case. However,
Logan’s claim ultimately fails because we
also find that Logan has failed to
establish that Kautex’s proffered
nondiscriminatory reason was pretextual.

  Pretext under the McDonnell Douglas
burden-shifting method of proof does not
mean a mistake, but "a phony reason for
some action." Russell v. Acme-Evans Co.,
51 F.3d 64, 68 (7th Cir. 1995). Logan
must show that Kautex’s reason for
discharging her was unworthy of credence.
See Reeves v. Sanderson Plumbing Prods.,
Inc., 530 U.S. 133, 143 (2000). That is,
Logan must provide "’evidence tending to
prove that the employer’s proffered
reasons are factually baseless, were not
the actual motivation for the discharge
in question, or were insufficient to
motivate the discharge.’" Gordon v.
United Airlines, Inc., 246 F.3d 878, 888-
89 (7th Cir. 2001) (quoting Adreani v.
First Colonial Bankshares Corp., 154 F.3d
389, 395 (7th Cir. 1998)). To satisfy
this burden, Logan asserts that Kautex
gave multiple reasons for her discharge
(bad attitude, sabotaging tanks,
performance, and absenteeism), and this
inconsistency is enough for a jury to
infer that the proffered reason was not
the actual reason for her discharge.

  Our review of the record convinces us
that the reasons asserted by Kautex
(other than absenteeism) were not as
different as Logan claims. For example,
Justice’s statement that, in her opinion,
Logan was voted out because she sabotaged
tanks was an example of Justice’s belief
that Logan had a bad attitude. (See
Justice Deposition, pp. 6-7.)
Additionally, the "performance" box
checked on the discharge form was one of
a few generic boxes Kautex used when it
discharged an employee. Reading further
down the form in the space where a
specific description for the reason
behind the discharge is provided, Kautex
wrote that Logan was voted out by her
team. Attached to the separation form
were the evaluations of the employees
identifying each of their reasons why
Logan should not be retained. As for
absenteeism, Kautex disputes that it told
Logan’s criminal probation officer that
Logan was fired for that reason, but we
must accept this assertion as true.
Nevertheless, we conclude that no
reasonable jury could find that Logan was
terminated for any reason other than that
she was voted out by her team.
  We recognize that labeling an employee
as having an "attitude" can be a
camouflage for race discrimination in
certain cases, see Perfetti v. First
Nat’l Bank of Chicago, 950 F.2d 449, 457
(7th Cir. 1991), but Logan has failed to
point to any objective evidence that this
subjective evaluation was a mask for
discrimination. See Sattar, 138 F.3d at
1170-71. For example, there is nothing to
show that similarly situated employees
were treated better, that the other co-
workers harbored animus toward Logan, or
that Finley somehow controlled the
actions of the other co-workers who voted
Logan out. See id. Accordingly, the
district court properly found that Logan
failed, under the indirect method of
proof, to demonstrate a triable issue of
fact on her retaliation claim.

  C.   Hostile Work Environment

  In order to be actionable under Title
VII, a plaintiff’s work environment must
be both objectively and subjectively
offensive. Whether a work environment is
hostile depends on "the frequency of the
discriminatory conduct; its severity;
whether it is physically threatening or
humiliating, or a mere offensive
utterance; and whether it unreasonably
interferes with an employee’s work
performance." Harris v. Forklift Sys.,
Inc., 510 U.S. 17, 23 (1993). "The
workplace that is actionable is the one
that is ’hellish.’" Perry v. Harris
Chernin, Inc., 126 F.3d 1010, 1013 (7th
Cir. 1997) (citing Baskerville v.
Culligan Int’l Co., 50 F.3d 428, 430 (7th
Cir. 1995)). Furthermore, in co-worker
harassment cases, the plaintiff must show
that the employer was negligent in
failing to correct the harassment. Id.

  Even if we were to accept that Logan
subjectively believed the workplace was
offensive and that Kautex had knowledge
of the conduct, we agree with the
district court that Finley’s three verbal
utterances (one made in the context of
random office banter and two not causally
related to the decisionmaking process) do
not rise to the level of an objectively
hostile work environment. Accordingly,
summary judgment in favor of Kautex was
proper on Logan’s hostile work
environment claim.

III.   CONCLUSION

  For the foregoing reasons, the judgment
of the district court is AFFIRMED.

FOOTNOTES

/1 Both Title VII and sec. 1981 discrimination
claims are analyzed in the same manner. Eiland v.
Trinity Hosp., 150 F.3d 747, 750 (7th Cir. 1998).

/2 Logan also argues that the framework set forth in
McDonnell Douglas should not be rigidly applied
to her case because her claim is one of "sex plus
race." See, e.g., Jefferies v. Harris County
Cmty. Action Ass’n, 615 F.2d 1025, 1032-33 (5th
Cir. 1980) (recognizing that African American
women may be able to state a claim even in the
absence of discrimination against African Ameri-
can men or white women). Without deciding whether
we recognize a "sex-plus" theory, we refuse to
analyze Logan’s claim under such a theory because
in her complaint she pleaded only discrimination
on account of her race. Therefore, we consider
only the racial comments made by Jeff Finley.